Exhibit 10.48

LEASE

 

THIS LEASE (“Lease”) is made and entered into as of the 30th day of January,
2003, by and between, CRESTVIEW RADIATION ENTERPRISES, LLC, (“Landlord”), and 21
ST CENTURY ONCOLOGY, INC., a Florida corporation, (“Tenant”).

 

W I T N E S S E T H :

 

TERMS

 

Premises. Landlord hereby demises and leases to Tenant and Tenant hereby hires
and rents from Landlord the Premises upon the terms, covenants and conditions
set forth herein, which Premises has a Floor Area containing the approximate
square footage of 4,240.82 square feet. The address of the premises is 601
Redstone Ave. W., Crestview, FL 32536. The legal description of the property is
attached as Exhibit A.

 

Use. The Premises are to be used for a medical office and radiation therapy
center.

 

Commencement of Term. The commencement of the Term of this Lease under which
Tenant shall be obligated to commence payment of Minimum Rent and Additional
Rent shall be the Rent Commencement Date, on or about October 1, 2003.

 

Landlord presently owns premises in Exhibit A. Landlord is obtaining a loan
which was approved for the construction of the Radiation Center on the above
land. Construction is estimated to be completed on or about October 1, 2003.

 

Tenant will pay no rent or additional rent until certification of occupancy for
the building is issued by government authorities. The commencement and ending of
the term will be placed in the addendum to the lease after the certificate of
occupancy is issued.

 

Length of the Term. The term of this lease period is for ten (10) years. The
starting date of this lease is on or about October 1, 2003 and the ending date
is on or about September 30, 2013.

 

RENT

 

Rent. Minimum Rent shall be $19,826.34 per month plus Florida sales tax. Tenant
shall pay to Landlord without previous demand thereof and without any abatement,
reduction, setoff or deduction whatsoever, the Minimum Rent (together with



--------------------------------------------------------------------------------

any applicable sales tax and local taxes if the same are ever required by law),
payable in equal monthly installments, in advance, on the first day of each and
every calendar month throughout the Term of this Lease. The Minimum Rent shall
commence to accrue on the Commencement Date. The first such monthly installments
of Minimum Rent shall be due and payable to Landlord no later than the
Commencement Date and each subsequent monthly installment shall be due and
payable to Landlord on the first day of each and every month following the
Commencement Date during the Term hereof. If the Commencement Date is a date
other than the first day of the month, Minimum Rent and other charges for the
period commencing with and including the Commencement Date through the first day
of the following month shall be prorated at the rate of one-thirtieth (1/30) of
the monthly Minimum Rent per day.

 

In addition, monthly payments will be made of the real estate taxes, real estate
assessments and insurance on the property. This amount will be of 1/12 of the
bill for real estate and assessment taxes and 1/12 of the bill on insurance.
Estimated figures for taxes and insurance monthly rate will be produced within
ten (10) days after the signing of this Lease. Each year Landlord will produce
any insurance, real estate tax and assessment bills to the Tenant to show how
the estimated taxes and insurance were computed as additional rent. This will be
Additional Rent. Florida sales tax will be paid on the Additional Rent.

 

(2a) There will be an increase in the Minimum Rent starting on the first
anniversary of the lease if the Consumer Price Index increases. On or about
October 1, 2004, the minimum rent specified in this lease shall be subject to
increase in accordance with changes in the Consumer Price Index for Urban Wage
Earners and Clerical Workers (CPI-W) as promulgated by the Bureau of Labor
Statistics of the United States Department of Labor, using the year 1998 as a
base of 100. On each anniversary date there will be a rent adjustment based on
the percentage increase in the Consumer Price Index. The minimum will never be
less than $19,826.34. If the Consumer Price Index goes down the rent will not
change for that year. Consumer Price Index increases will apply on the
anniversary date of each year of the lease term or renewal term. The percentage
increase in the Consumer Price Index will increase the minimum rent for that
year.

 

(2b) In the event that the Consumer Price Index ceases to incorporate
significant number of items, or if a substantial change is made in the method of
establishing such Consumer Price Index shall be adjusted to the figure that
would have resulted had no change occurred in the manner of computing such
Consumer Price Index, or a successor or substitute index, is not available, a
reliable governmental or other nonpartisan publication, evaluating the
information for use in determining the Consumer Price Index, shall be used in
lieu of such Consumer Price Index.

 

(3) The annual minimum Rent is $237,916.12 for each year, unless changed by the
increase in the Consumer Price Index.

 

2



--------------------------------------------------------------------------------

(4) Any increase in the Consumer Price Index after the first year of the Lease
and every year thereafter will be added to the Minimum Rent.

 

(5) Real Estate tax and insurance will be included as Additional Rent each and
every month. 1/12 of real estate tax bill and assessments and 1/12 per month of
the insurance bill will be added as Additional Rent each and every month. This
must also include sales tax.

 

Late Charge. Tenant shall pay to Landlord a late charge equal to five percent
(5%) of the monthly payment of Minimum Rent, Additional Rent and any other
payment or charge due hereunder if any such amount is received by Landlord more
than five (5) days after the same shall be due, such amount being the agreed
upon liquidated damages solely to defray the additional administrative expenses
incurred by Landlord in processing such payment.

 

Interest on Past Due Rent. If Tenant shall fail to pay, when the same is due and
payable, Minimum Rent, or Additional Rent, such unpaid amounts shall bear
interest from the due date thereof to the date of payment, at the prime interest
rate of the Chase Manhattan Bank, N.A. as of such due date, plus three percent
(3%) (“Default Date”).

 

Definition of Rent. The term “Rent” shall refer collectively to Minimum Rent and
Additional Rent. The term “Additional Rent” is sometimes used herein to refer to
any and all other sums payable by Tenant hereunder, including, but not limited
to, parking charges and sums payable on account of default by Tenant. All Rent
shall be paid by Tenant without offset, demand or other credit, and shall be
payable only in lawful money of the United States of America which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment. All sums payable by Tenant hereunder by check shall be obtained
against a financial institution located in the United States of America. The
rent shall be paid by Tenant to 2234 Colonial Boulevard, Fort Myers, Florida.

 

Rent Taxes. In addition to Minimum Rent and Additional Rent, Tenant shall and
hereby agrees to pay to Landlord each month a sum equal to any sales tax, tax on
rentals and any other similar charges now existing or hereafter imposed, based
upon the privilege of leasing the space leased hereunder or based upon the
amount of rent collected therefor.

 

3



--------------------------------------------------------------------------------

NET LEASE

 

Net Lease. This Lease shall be deemed and construed to be a net, net, net Lease
and, except as herein otherwise expressly provided, the Landlord shall receive
the fixed Minimum Rent and Additional Rent and all other payments hereunder to
be made by the Tenant absolutely free from any charges, assessments, imposition,
expenses or deductions of any kind and every kind or nature whatsoever. Tenant
is to pay for all real estate tax and assessments on any and all taxes of any
type of nature. Tenant is to pay for all insurance and any and all costs for
repairs, replacements, maintenance and improvements. Tenant will also pay any
and all expenses for common areas, utilities, and association fees required by
the complex. Tenant will pay for any and all condominium fees required by the
Condominium Association. Tenant also is responsible for:

 

  1) To pay for Parking lot repairs, maintenance and replacements.

 

  2) To pay for and install outside and inside lighting for parking.

 

  3) To pay for any security, pest control or contrasts for air conditioner and
cleaning services, etc.

 

OPTION TO RENEW

 

Option to renew. Provided that Tenant is not, and at no time has been, in
default during the Term under any of the covenants, terms, conditions, and
provisions of this Lease, then Tenant shall have the option to renew this Lease,
for two separate five (5) year option periods, provided that, in order to
exercise this Option to Renew, Tenant is required to give to Landlord written
notice thereof not less than six (6) months before the date of expiration of the
Term of this Lease or during any option period. Any renewal pursuant to this
Option shall be on the same terms and conditions as are contained in this Lease.

 

INSURANCE AND INDEMNITY

 

Liability Insurance. Tenant shall, during the entire term hereof, keep in full
force and effect bodily injury and public liability insurance in an amount not
less than FIVE HUNDRED THOUSAND DOLLARS ($500,000) / ONE MILLION DOLLARS
($1,000,000) per injury and accident, respectively; property damage insurance in
an amount not less than ONE HUNDRED THOUSAND DOLLARS ($100,000); and worker’s
compensation insurance in the maximum amount permitted under Florida law.

 

4



--------------------------------------------------------------------------------

Landlord may require such insurance coverage to be increased after the first
five years of the term of this Lease, provided that such increase shall not
cause the required limits of coverage to exceed those then commonly prevailing
in the marketplace for similar situations. The policy(s) shall name Landlord,
any person, firms or corporations designated by Landlord, and Tenant as insured,
and shall contain a clause that the insurer will not cancel or change the
insurance without first giving the Landlord twenty (20) days prior notice. The
insurance shall be in an insurance company licensed by the State of Florida and
a copy of the policy or a certificate of insurance shall be delivered to
Landlord prior to the commencement of the term of this Lease. In no event shall
the limits of said insurance policies be considered as limiting the liability of
Tenant under this Lease. In the event that Tenant shall fail to obtain or
maintain in full force and effect any insurance coverage required to be obtained
by Tenant under this Lease, Landlord may procure same from insurance carriers as
Landlord may deem proper, irrespective that a lesser premium for such insurance
coverage may have been obtained from another insurance carrier, and Tenant shall
pay as additional rent, upon demand of Landlord, any and all premiums, costs,
charges and expenses incurred or expended by Landlord in obtaining such
insurance. Notwithstanding shall procure insurance coverage required of Tenant
hereunder, Landlord shall in no manner be liable to Tenant for any insufficiency
or failure of coverage with regard to such insurance or any loss to Tenant
occasioned thereby, and additionally, the procurement of such insurance by
Landlord shall not relieve Tenant of its obligations under this Lease to
maintain insurance coverage in the types and amounts herein specified, and
Tenant shall nevertheless hold Landlord harmless from any loss or damage
incurred or suffered by Landlord from Tenant’s failure to maintain such
insurance.

 

Plat Glass Insurance. The replacement of any plate glass damaged or broken from
any cause whatsoever in and about the Leased Premises shall be Tenant’s
responsibility. Tenant shall, during the entire term hereof, keep in full force
and effect a policy of plate glass insurance covering all the plate glass of the
Leased Premises, in amounts satisfactory to Landlord. The policy shall name
Landlord as additional insured and shall contain a clause that the insurer will
not cancel or change the insurance without first giving the Landlord twenty (20)
days prior notice. A copy of the policy together with the declarations page
therefore shall be delivered to Landlord prior to the commencement of the term
of this Lease.

 

5



--------------------------------------------------------------------------------

Increases in Fire Insurance Premium. Tenant agrees that it will not keep, use or
sell in or upon the Leased Premises any article, machinery or equipment which
may be prohibited by the standard form of fire and extended risk insurance
policy. Tenant agrees to pay any increase in premiums for fire and extended
coverage insurance that may be charged during the term of this Lease on the
amount of such insurance which may be carried by Landlord on the Leased Premises
or the building of which it is a part, resulting from the type of merchandise,
machinery or equipment sold or kept by Tenant in the Leased Premises or
resulting from Tenant’s use of the leased Premises, whether or not Landlord has
consented to the same.

 

Indemnification. Tenant shall indemnify, defend and save Landlord harmless from
and against any and all claims, actions, damages, liability and expense in
connection with loss of life, personal injury and/or damage to or destruction of
property arising from or out of any occurrence in, upon or at the Leased
Premises, or any part thereof, or the occupancy or use by Tenant of the Leased
Premises or any part thereof, or occasioned wholly or in part by any act or
omission of Tenant, its agents, contractors, employees, servants, lessees or
concessionaires. Landlord shall indemnify, defend and save Tenant harmless from
and against any and all claims, actions, damages, liability and expense in
connection with loss of life, personal injury and/or damage to or destruction of
property arising from or out of any occurrence in, upon or at the Leased
Premises or in the Center occasioned in whole or in part by any negligent act or
omission by Landlord, its agents, contractors, employees, servants or
concessionaires. In case the indemnifying party shall be made a party to any
litigation commenced by or against the other party, then such other party shall
protect and hold the indemnified party harmless and pay all costs and attorney’s
fees incurred by the indemnified party in connection with such litigation, and
any appeals thereof. The defaulting party shall also pay all costs, expenses and
reasonable attorney’s fees that may be incurred or paid by the other party in
enforcing the covenants and agreements in this Lease.

 

UTILITIES

 

Utilities. Tenant shall be solely responsible for and shall promptly pay all
charges for water, gas, electricity, garbage, and any other utility used and
consumed in the Leased Premises. In the event that such utilities charges, or
any portion thereof shall be separately metered for the Leased Premises, tenant
shall pay such meter charges directly to the utility company supplying such
service. In the event, however, that such utilities

 

6



--------------------------------------------------------------------------------

charges, or any portion thereof, shall not be separately metered for the Leased
Premises, tenant shall pay to Landlord its pro rata share of such non-metered
charges, which pro rata share shall be equal to Tenant’s Proportionate Share of
Building Assessments. If any such charges are not paid when due, Landlord may,
at its option pay the same, and any amount so paid by Landlord shall thereupon
become due to Landlord from tenant as additional rent. In no event, however,
shall Landlord be liable for an interruption or failure in the supply of any
such utilities to the Leased Premises.

 

SUBORDINATION AND ATTORNMENT

 

Subordination. Tenant hereby subordinates its rights hereunder to the lien of
any ground or underlying leases, any mortgage or mortgages, or the lien
resulting from any other method of financing or refinancing, now or hereafter in
force against the Property, the Center, and Building of which the Leased
Premises is a part of, and to all advances made or hereafter to be made upon the
security thereof. This Section shall be self-operative and no further instrument
of subordination shall be required by any mortgagee, but Tenant agrees upon
request of Landlord, from time to time, to promptly execute and deliver any and
all documents evidencing such subordination, and failure to do so shall
constitute a default under this Lease.

 

Attornment. In the event any proceeding s are brought for the foreclosure of, or
in the event of exercise of the power of sale under, any mortgage covering the
Leased Premises or in the event a deed is given in lieu of foreclosure of any
such mortgage, Tenant shall attorn to the purchaser, or grantee in lieu of
foreclosure, upon any such foreclosure or sale and recognize such purchaser, or
grantee in lieu of foreclosure, as the Landlord under this Lease.

 

Financing Agreements. Tenant shall not enter into, execute or deliver any
financing agreement that can be considered as having priority to any mortgage or
deed of trust that Landlord may have placed upon the Leased Premises.

 

ASSIGNMENT AND SUBLETTING

 

Tenant may not assign this lease in whole or in part, nor sublet all or any
portion of the Leased Premises, without the prior written consent of Landlord in
each instance. The consent by Landlord to any assignment or subletting shall not
constitute a waiver of the necessity for such consent to any subsequent
assignment or subletting. It is understood that Landlord may refuse to grant
consent to any assignment or subletting by

 

7



--------------------------------------------------------------------------------

Tenant with or without cause and without stating in its refusal to grant such
consent the reasons for which it refuses to grant such consent and may not,
under any circumstances, be required or compelled to grant such consent. No
assignment, under letting, occupancy or collection shall be deemed acceptance of
the assignee, subtenant or occupant as Tenant, or a release of Tenant from the
further performance by Tenant of the covenants on the part of Tenant herein
contained. This prohibition against any assignment or subleasing by operation of
law, legal process, receivership, bankruptcy or otherwise, whether voluntary or
involuntary and a prohibition against any encumbrance of all and any part of
Tenant’s leasehold interest. Tenant shall remain fully liable on this Lease and
shall not be released from performing any of the terms, covenants and conditions
hereof or any rents or other sums to be paid hereunder. Tenant acknowledges and
agrees that any and all right and interest of the Landlord in and to the Leased
Premises, the Building and the Property, and all right and interest of the
Landlord in this Lease, may be conveyed, assigned or encumbered at the sole
discretion of the Landlord at any time.

 

FACILITIES

 

Control of Common Areas by Landlord. All automobile parking areas, driveways,
entrances and exits thereto, and other facilities furnished by Landlord in or
near the Center, including employee parking areas, the truck way or ways,
loading docks, package pick-up stations, pedestrian sidewalks and ramps,
landscaped areas, exterior stairways, and other areas and improvements provided
by Landlord for the general use, in common, of tenants, their officers, agents,
employees and customers, shall at all times be subject to the exclusive control
and management of Landlord, and Landlord shall have the right from time to time
to establish, modify and enforce reasonable rules and regulations with respect
to all facilities and areas mentioned in this Article. Landlord shall have the
right to construct, maintain and operate lighting facilities on all said areas
and improvements; from time to time to change the area, level, location and
arrangement of parking areas and other facilities hereinabove referred to and to
restrict parking by tenants, their officers, agents and employees to employee
parking areas. Landlord shall not have any duty to police the traffic in the
parking areas. There are about                      parking spaces available to
Tenant. Tenant is to maintain and repair parking and at tenant’s expense.

 

8



--------------------------------------------------------------------------------

TENANT’S FIXTURES AND IMPROVEMENTS

 

Alterations by Tenant. Tenant shall not make any alterations, renovations,
improvements or other installations (collectively “Alterations”) in, on or to
any part of the Premises (including, without limitation, any alterations of the
front, signs, structural alterations, or any cutting or drilling into any part
of the Premises or any securing of any fixture, apparatus, or equipment of any
kind to any part of the Premises) unless and until Tenant shall have caused
plans and specifications therefor to have been prepared, at Tenant’s expense, by
an architect or other duly qualified person and shall have obtained Landlord’s
approval thereof. Tenant shall submit to Landlord detailed drawings and plans of
the proposed Alterations at the time Landlord’s approval is sought. If such
approval is granted, Tenant shall cause the work described in such plans and
specifications to be performed, at its expense, promptly, efficiently,
competently and in a good and workmanlike manner by duly qualified and licensed
persons or entities approved by Landlord, using first grade materials,. without
interference with or disruption to the operations of tenants or other occupants
of the Center. All such work shall comply with all applicable codes, rules,
regulations and ordinances. The Tenant shall at all times maintain fire
insurance with extended coverage in an amount adequate to cover the cost of
replacement of all alterations, decorations, additions or improvements to the
Premises by Tenant in the event of fire or extended coverage loss. Tenant shall
deliver to the Landlord certificates of such fire insurance policies which shall
contain a clause requiring the insurer to give the Landlord ten (10) days notice
of cancellation of such policies.

 

Mechanic’s Liens. No work performed by Tenant pursuant to this Lease, whether in
the nature of erection, construction, alteration or repair, shall be deemed to
be for the immediate use and benefit of Landlord so that no mechanic’s or other
lien shall be allowed against the estate of Landlord by reason of any consent
given by Landlord to Tenant to improve the Premises. Tenant shall place such
contractual provisions as Landlord may request in all contracts and subcontracts
for Tenant’s improvements assuring Landlord that no mechanic’s liens will be
asserted against Landlord’s interest in the Premises or the property of which
the Premises are a part. Said contracts and subcontracts shall provide, among
other things, the following: That notwithstanding anything in said contracts or
subcontracts to the contrary, Tenant’s contractors, subcontractors, suppliers
and materialmen (hereinafter collectively referred to as “Contractors”) will
perform the work and/or furnish the required materials on the sole credit of
Tenant; that no lien for labor or materials will be filed or claimed by the
Contractors against Landlord’s interest in the Premises or the property of which
the

 

9



--------------------------------------------------------------------------------

Premises are a part; that the Contractors will immediately discharge any such
lien filed by any of the Contractor’s suppliers, laborers, materialmen or
subcontractors; and that the Contractors will indemnify and save Landlord
harmless from any and all costs and expenses, including reasonable attorney’s
fees, suffered or incurred as a result of any such lien against Landlord’s
interest that may be filed or claimed in connection with or arising out of work
undertaken by the Contractors. Tenant shall pay promptly all persons furnishing
labor or materials with respect to any work performed by Tenant or its
Contractors on or about the Premises. If any mechanic’s or other liens shall at
any time be filed against the Premises or the property of which the Premises are
a part by reason of work, labor, services or materials performed of furnished,
or alleged to have been performed or furnished, to Tenant or to anyone holding
the Premises through or under Tenant, and regardless of whether any such lien is
asserted against the interest of Landlord or Tenant, Tenant shall cause the same
to be discharged of record or bonded to the satisfaction of Landlord within
thirty (20) days of notice of such lien. If Tenant shall fail to cause such lien
to be so discharged or bonded after being notified of the filing thereof, then,
in addition to being an Event of Default and any other right or remedy of
Landlord, Landlord may bond or discharge the same by paying the amount claimed
to be due, and the amount so paid by Landlord, including reasonable attorneys’
fees incurred by Landlord either in defending against such lien or in procuring
the bonding or discharge of such lien, together with interest thereon at the
Default Rate, shall be due and payable by Tenant to Landlord as Additional Rent.

 

Tenant’s Leasehold Improvements and Trade Fixtures. All leasehold improvements
as distinguished from trade fixtures and apparatus) installed in the Premises at
any time, whether by or on behalf of Tenant or by or on behalf of Landlord,
shall not be removed from the Premises at any time, unless such removal is
consented to in advance by Landlord; and at the expiration of this Lease (either
on the Expiration Date or upon such earlier termination as provided in this
Lease), all such leasehold improvements shall be deemed to be part of the
Premises, shall not be removed by Tenant when it vacates the Premises, and title
thereto shall vest solely in Landlord without payment of any nature to Tenant.

 

All trade fixtures and apparatus (as distinguished from leasehold improvements)
owned by Tenant and installed in the Premises shall remain the property of
Tenant and shall be removable at any time, including upon the expiration of the
Term; provided Tenant shall not at such time be in default of any terms or
covenants of this Lease, and provided further, that Tenant shall repair any
damage to the Premises caused by the removal of said trade fixtures and
apparatus and shall restore the Premises to

 

10



--------------------------------------------------------------------------------

substantially the same condition as existed prior to the installation of said
trade fixtures and apparatus and shall restore the Premises to substantially the
same condition as existed prior to the installation of said trade fixtures and
apparatus.

 

MAINTENANCE AND REPAIR OF PREMISES

 

Maintenance by Tenant. Tenant shall at all times keep in good order, condition
and repair (which shall include the providing of replacements where necessary)
the entire Premises, including, without limitation, the roof, the exterior and
all glass and show window moldings; and all partitions, doors, interior walls,
fixtures, equipment and appurtenances thereto, including lighting, heating and
plumbing fixtures and any air conditioning system and sprinkler system situated
within and/or servicing the Premises. Said maintenance by Tenant shall include,
without limitation, periodic painting as is reasonably necessary. All cutting
and patching of the roof area required for any reason whatsoever shall be
performed by the Landlord’s roofing subcontractor. In the event that Tenant
causes such work to be performed by anyone other than the Landlord’s roofing
subcontractor, Landlord will have the right, at Tenant’s sole cost and expense
and without notice to Tenant, to cause said work and the roof area affected
thereby to be inspected and/or repaired by Landlord’s roofing subcontractor. All
repairs, replacements, or maintenance of any item or any type of the Premises is
the responsibility of the Tenant and to be paid for by tenant.

 

SIGNS

 

On or before the Commencement Date, Tenant will at its sole cost and expense
purchase and cause to be installed upon the exterior of the Premises a sign
which in all respects conforms to the criteria established by Landlord. However,
Tenant will not install said sign without first obtaining Landlord’s written
approval thereof. Thereafter, Tenant will not place or suffer to be placed or
maintain on any portion of the exterior (including windows) of the Premises any
sign, awning, canopy or advertising matter or other thing of any kind, without
first obtaining Landlord’s written approval and consent. Without limitation as
to the foregoing, Landlord specifically reserves the right at any time during
the term of this Lease to require Tenant to remove from the Premises any sign(s)
situated thereon and to replace same with a sign or signs which in all respects
conform to a sign standard designated by Landlord, all of which will be
performed at Tenant’s sole cost and expense. Tenant agrees to maintain any such
sign, awning, canopy, decoration, lettering, advertising matter or other thing
as may be approved in good condition and repair at all times and to repaint or
replace such signs from time to

 

11



--------------------------------------------------------------------------------

time when reasonably necessary and to illuminate such signs in accordance with
standards established by Landlord from time to time, including hours of
illumination. All signs in addition must be conform to code and local ordinances
rules, laws and regulations.

 

WASTE AND GOVERNMENTAL REGULATIONS

 

Nuisance or Waste. Tenant shall not commit or suffer to be committed any waste
upon the Premises or any nuisance or other act or thing which may disturb the
quiet enjoyment of any other tenant in the building in which the Premises may be
located, or in the Center.

 

Compliance with Laws. Tenant, at its sole cost, will promptly comply with all
applicable laws, guidelines, rules, regulations and requirements, whether of
federal, state, or local origin, applicable to the Premises, and the Center,
including, but not limited to, the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq, and those for the correction, prevention and abatement of
nuisance, unsafe conditions, or other grievances arising from or pertaining to
the use or occupancy of the Premises or the Center. Tenant at its sole cost and
expense shall be solely responsible for taking any and all measures which are
required to comply with the requirements of the ADA within the Premises. Any
Alterations to the Premises made by or on behalf of Tenant for the purpose of
complying with the ADA or which otherwise require compliance with the ADA shall
be done in accordance with this Lease; provided, that Landlord’s consent to such
Alterations shall not constitute either Landlord’s assumption, in whole or in
part, of Tenant’s responsibility for compliance with the ADA, or representation
or confirmation by Landlord that such Alterations comply with the provisions of
the ADA.

 

Governmental Regulations. Tenant shall, at Tenant’s sole costs and expense,
comply with all regulations of all county, municipal, state, federal and other
applicable governmental authorities, not in force or which may hereafter be in
force, pertaining to Tenant or its use of the Leased Premises, and shall
faithfully observe in the use of the Leased Premises all municipal and county
ordinances and state and federal statutes now in force or which may hereinafter
be in force. Tenant shall indemnify, defend and save Landlord harmless from
penalties, fines, costs, expenses suits, claims, or damages resulting from
Tenant’s failure to perform its obligations in this Section.

 

12



--------------------------------------------------------------------------------

Rules and Regulations. Landlord reserves the right from time to time to make
reasonable rules and regulations, governing loading of supplies, trash
collection, pest control, parking, noise, electrical overloads and similar
issues of general concern to all tenants in the event that the need therefor
should ever arise. Notice of such rules and regulations and amendments and
supplements thereto, if any, shall be given to the Tenant.

 

HAZARDOUS MATERIALS

 

Hazardous Materials. Tenant shall not use or allow the Premises to be used for
the Release, storage, use, treatment, disposal or other handling of any
Hazardous Materials, without the prior consent of Landlord. The term “Release”
shall have the same meaning as is ascribed to it in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., as amended, (“CERCLA”). The term “Hazardous Materials” means (i) any
substance defined as a “hazardous substance” under CERCLA, (ii) petroleum,
petroleum products, natural gas, natural gas liquids, liquefied natural gas, and
synthetic gas, and (iii) any other substance or ‘material deemed to be
hazardous, dangerous, toxic, or a pollutant under any federal, state, or local
law, code, ordinance or regulation (“Hazardous Materials Laws”).

 

Tenant shall: (a) give prior notice to Landlord of any activity or operation to
be conducted by Tenant at the Premises which involves the Release, use,
handling, generation, treatment, storage, or disposal of any Hazardous Materials
(“Tenant’s Hazardous Materials Activity”), (b) comply with all federal, state,
and local laws, codes, ‘ordinances, regulations, permits and licensing
conditions governing the Release, discharge, emission, or disposal of any
Hazardous Materials and prescribing methods for or other limitations on storing,
handling, or otherwise managing Hazardous Materials, (c) at its own expense,
promptly contain and remediate any Release of Hazardous Materials arising from
or related to Tenant’s Hazardous Materials Activity in the Premises or the
Center and remediate and pay for any resultant damage to property, persons,
and/or the environment, (d) give prompt notice to Landlord, and all appropriate
regulatory, authorities, of any Release of any Hazardous Materials in the
Premises, the Center the Center Common Area arising from or related to, Tenant’s
Hazardous Materials Activity, which Release is not made pursuant to and in
conformance with the terms of any permit or license duly issued by appropriate
governmental authorities, any such notice to include a description of “measures
taken or proposed to be taken by Tenant to contain and remediate the Release and
any resultant damage to property, persons, or the environment, (e) at Landlord’s
request, which shall not be more frequent than once per calendar year,

 

13



--------------------------------------------------------------------------------

retain an independent engineer or other qualified consultant or, expert
acceptable to Landlord, to conduct, at Tenant’s expense, an environmental audit
of the Premises and immediate surrounding areas, and the scope of work to be
performed by such engineer, consultant, or expert shall be approved in advance
by Landlord, and all of the engineer’s, consultant’s or expert’s work product
shall be made available to Landlord, (f) at Landlord’s request from time to
time, executed affidavits, representations and the like concerning Tenant’s best
knowledge, and belief regarding the presence of Hazardous Materials in the
Premises, (g) reimburse to Landlord, upon demand, the reasonable cost of any
testing for the purpose of ascertaining if there has been any Release of
Hazardous Materials in the Premises, if such testing is required by any
governmental agency or Landlord’s Mortgagee, (h) upon expiration or termination
of this Lease, surrender the Premises to Landlord free from the presence and
contamination of any Hazardous Materials. Tenant shall indemnify, protect,
defend (by counsel reasonably acceptable to Landlord), and hold Landlord and
free and harmless from and against any and all claims, liabilities, penalties,
forfeitures, losses and expenses (including attorneys’ fees) or death of or
injury to any person or damage to any property whatsoever, including, without
limitation, the Center Common Area, arising from or caused in whole or in part,
directly or indirectly, by the presence in or about the Center of any of
Tenant’s Hazardous Materials Activity or by Tenant’s failure to comply with any
Hazardous Materials Law regarding Tenant’s Hazardous Materials Activity or in
connection with any removal, remediation, clean up, restoration and materials
required hereunder to return the Premises and any other property of whatever
nature to their condition existing prior to Tenant’s Hazardous Materials
Activity.

 

Disclosure Warning and Notice Obligations. Tenant shall comply with all laws,
ordinances and regulations in the State where the Premises is located regarding
the disclosure of the presence or danger of Tenant’s Hazardous Materials. Tenant
acknowledges and agrees that all reporting and warning obligations required
under the Hazardous Materials Laws with respect to Tenant’s Hazardous Materials
Activity are the sole responsibility of Tenant, whether or not such Hazardous
Materials Laws permit or require Landlord to provide such reporting or warnings,
and Tenant shall be solely responsible for complying with such Hazardous
Materials Laws regarding the disclosure of, the presence or danger of Tenant’s
Hazardous Materials Activity. Tenant shall immediately notify Landlord, in
writing, of any complaints, notices, warnings, reports or asserted violations of
which Tenant becomes aware relating to Hazardous Materials on or about the
Premises. Tenant shall also immediately notify Landlord if Tenant knows or has
reason to believe Tenant’s Hazardous Materials have or will be released in or
about the Center or the Premises.

 

14



--------------------------------------------------------------------------------

Environmental Tests and Audits. Tenant shall not perform or cause to be
performed, any Hazardous Materials surveys, studies, reports or inspection,
relating to the Premises without obtaining Landlord’s advance written consent,
which consent may be withheld in Landlord’s sole discretion. At any time prior
to the expiration of the Lease Term, Landlord shall have the right to enter upon
the Premises in order to conduct appropriate tests and to deliver to Tenant the
results of such tests to demonstrate that levels of any Hazardous Materials in
excess of permissible levels has occurred as a result of Tenant’s use of the
Premises.

 

Survival/Tenant’s Obligations. The respective rights and obligations of Landlord
and Tenant under this Article shall survive the expiration or termination of
this Lease.

 

DESTRUCTION OF PREMISES

 

Damage and Destruction. If all or any part of the Premises shall be damaged or
destroyed by fire or other casualty, this Lease shall continue in full force and
effect, unless terminated as hereinafter provided, and Landlord shall repair,
restore or rebuild the Premises to the condition existing at the time of the
occurrence of the loss; provided, however, Landlord shall not be obligated to
commence such repair, restoration or rebuilding until insurance proceeds are
received by Landlord, and Landlord’s obligation hereunder shall be limited to
the proceeds actually received by Landlord under any insurance policy or
policies, if any, less those amounts (i) which have been required to be applied
towards the reduction of any indebtedness secured by a mortgage covering the
Center or any portion thereof, and (ii) which are used to reimburse Landlord for
all costs and expenses, including but not limited to attorneys’ fees, incurred
by Landlord to recover any such insurance proceeds.

 

Tenant agrees to notify Landlord in writing not less than thirty (30) days
prior, to the date Tenant opens for business in the Premises of the actual cost
of all permanent leasehold improvements and betterments installed or to be
installed by Tenant in the Premises (whether same have been paid for entirely or
partially by Tenant), but exclusive of. Tenant 1’s personal property, movable
trade fixtures and inventory. Similar notifications shall be given to Landlord
not less than thirty (30) days prior to the commencement of any proposed
alterations, additions or improvements to the Premises. If Tenant fails to
comply, with the foregoing provisions, any loss or damage Landlord shall sustain
by reason thereof shall be borne by Tenant and shall be paid immediately by
Tenant upon receipt of a bill therefore and evidence of such loss, and in
addition to any other rights or remedies reserved by Landlord under this Lease,
Landlord’s obligations

 

15



--------------------------------------------------------------------------------

under this Article to repair, replace and/or rebuild the Premises shall be
deemed inapplicable, and in lieu thereof, Landlord may, at its election, either
restore or require Tenant to restore the Premises to the condition which existed
prior to such loss, and in either case Tenant shall pay the cost of such
restoration.

 

Tenant covenants and agrees to repair or replace Tenant’s fixtures, furniture,
furnishings, floor coverings, equipment and stock in trade and reopen for
business in the Premises within thirty (30) days after notice from Landlord that
the Premises are ready for re-occupancy.

 

No damage or destruction to the Premises shall allow Tenant to surrender
possession of the Premises nor affect Tenant’s liability for the payment of
rents or charges or any other covenant herein contained, except as may be
specifically provided in this Lease.

 

Notwithstanding anything to the contrary contained in this Section or elsewhere
in this Lease, Landlord, at its option, may terminate this Lease by giving
Tenant notice thereof within one hundred and eighty (180) days from the date of
the casualty if:

 

(a) The Premises or the building in which the Premises are located shall be
damaged or destroyed as a result of an occurrence which is not covered by
Landlord’s insurance; or

 

(b) The Premises shall be damaged or destroyed during the last two (2) years of
the Term or any renewals thereof; or

 

(c) If by fire or other casualty the Premises are damaged or destroyed to the
extent of twenty five-percent (25%) or more of the replacement cost thereof, or
the Center is damaged or destroyed to the extent of twenty-five per cent (25%)
or more of the replacement cost thereof, Landlord will have the option of
terminating this Lease or any renewal thereof by serving written notice upon
Tenant and any prepaid Rent or Additional Rent will be prorated as of the date
of destruction and the unearned portion of such Rent will be refunded to Tenant
without interest.

 

(d) Any or all of the buildings or Common Areas of the Center are damaged
(whether or not the Premises are damaged) to such an extent that, in the sole
judgment of Landlord, the Center cannot be operated as an economically viable
unit.

 

16



--------------------------------------------------------------------------------

If the Premises shall be damaged or destroyed and in the event that Landlord has
elected to continue this Lease, Landlord and Tenant shall commence their
respective obligations under this Article as soon as is reasonably possible and
prosecute the same to completion with all due diligence.

 

Except where the damage or destruction results from the wrongful or negligent
act or omission of Tenant, the Minimum Rent shall be abated proportionately with
the degree to which Tenant’s use of the Premises is impaired during the period
of any damage, repair or restoration provided for in this Article 20; provided
further, that in the event Landlord elects to repair any damages as herein
contemplated, any abatement of Minimum Rent shall end ten (10) days after notice
by Landlord to Tenant that the Premises have been repaired. Tenant shall
continue the operation of its business on the Premises during any such period to
the extent reasonably practicable from the standpoint of prudent business
management, and any obligation of Tenant under the Lease to apply charges
reserved as Additional Rent or Percentage Rent shall remain in full force and
nothing in the Section shall be construed to abate Additional Rent or Percentage
Rent. Except for the abatement of Minimum Rent hereinabove provided, Tenant
shall not be entitled to any compensation or damage for loss in the use of the
whole or any part of the Premises and/or any inconvenience or annoyance
occasioned by any damage, destruction, repair or restoration, if Minimum Rent is
abated there shall be all corresponding and appropriate reduction made to the
Minimum Annual Volume.

 

Unless this Lease is terminated by Landlord, Tenant shall repair, restore and
re-fixture all parts of the Premises not insured under any insurance policies
insuring Landlord in a manner and to a condition equal to that existing prior to
its destruction or damage, including, without limitation, all exterior signs,
trade fixtures, equipment, display cases, furniture, furnishings and other
installations of personalty of Tenant. The proceeds of all insurance carried by
Tenant on its property and improvements shall be held in trust by Tenant for the
purpose of said repair and replacement. Tenant shall give to Landlord prompt
written notice of, any damage to or destruction of any portion of the Premises
resulting from fire or other casualty.

 

EMINENT DOMAIN

 

Total Condemnation of Premises. If the whole of the Premises shall be acquired
or condemned by eminent domain for any public or quasi-public use or purpose,
then the Term of this Lease shall cease and terminate as of the date of title
vesting in such proceeding and all rentals shall be paid up to that date.

 

17



--------------------------------------------------------------------------------

Partial Condemnation of Premises. A. If twenty (20%) percent or more of the
Premises shall be acquired or condemned by eminent domain for any public or
quasi-public use or purpose, then the Tenant shall have the option to cancel and
terminate this Lease upon notice thereof given to the Landlord within ninety
(90) days after the vesting of title in such proceeding.

 

B. In the event that less than ten (10%) percent of the Premises shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, or in the event ten (10%) percent or more of the Premises shall have
been so taken, and Tenant shall not elect to terminate this Lease as set forth
above, then the Landlord shall promptly restore the Premises to a condition
reasonably comparable under the circumstances to its condition at the time of
such condemnation, less the portion lost in the taking; and this Lease shall
thereafter continue in full force and effect. In such event of a partial taking,
described hereinabove, from the effective date that physical possession is taken
by the condemning authority through the end of the term of this Lease, the
annual Minimum Rent payable by Tenant to Landlord under Section 1.5 of this
Lease shall be reduced by a fraction, the numerator of which shall be the gross
area of the premises so taken by the condemning authority and the denominator of
which shall be the gross area of the Premises on the date immediately prior to
the effective date of such taking.

 

Total Condemnation of Parking Area. If the whole of the common parking areas in
the Center shall be acquired or condemned by eminent domain for any public or
quasi-public use or purpose, then the term of this Lease shall cease and
terminate as of the date of title vesting in such proceeding.

 

Partial Condemnation of Parking Area. If twenty (20%) percent or more of the
common parking areas in the Center shall be acquired or condemned by eminent
domain for any public or quasi-public use or purpose, then the Tenant shall have
the option to cancel and terminate this Lease upon notice thereof given to the
Landlord within ninety (90) days after the vesting of title in such proceeding.

 

If less than twenty (20%) percent of the parking areas in the Center shall be
acquired or condemned by eminent domain for any public or quasi-public use or
purpose, or if more than twenty (20%) percent of the parking areas shall be so
acquired or condemned, but Tenant shall not elect to cancel and terminate this
Lease, then the Landlord shall restore the parking areas to a condition
reasonably comparable under the circumstances to its condition at the time of
such condemnation, less the portion lost in

 

18



--------------------------------------------------------------------------------

the taking. In such event, this Lease shall be and remain in full force and
effect and no reduction of Minimum Rent, Percentage Rent or any Additional Rent
payable by Tenant under this Lease shall be allowed in such circumstances, but
Tenant shall continue to pay the full Minimum Rent, Percentage Rent, or any
Additional Rent payable under this Lease for the balance of the term hereof.

 

DEFAULTS

 

Events of Default By Tenant. If (1) Tenant vacates, abandons or surrenders all
or any part of the Premises prior to the expiration of the Term of the Lease or
(2) Tenant fails to fulfill any of the terms or conditions of this Lease or any
other lease heretofore made by Tenant for space in the Center or (3) the
appointment of a trustee or a receiver to take possession of all or
substantially all of Tenant’s assets occurs, or if the attachment, execution or
other judicial seizure of all or substantially all of Tenant’s assets located at
the Premises, or of Tenant’s interest in this Lease, occurs, or (4) Tenant or
any of its successors or assigns or any guarantor of this Lease (“Guarantor”)
should file any voluntary petition in bankruptcy, reorganization or arrangement,
or an assignment for the benefit of creditors or for similar relief under any
present or future statute, law or regulation relating to relief of debtors, or
(5) Tenant or any of its successors or assigns or any Guarantor should be
adjudicated bankrupt or have an involuntary petition in bankruptcy,
reorganization or arrangement filed against it, or (6) Tenant shall permit,
allow or suffer to exist any lien, judgment, writ, assessment, charge,
attachment or execution upon Landlord’s or Tenant’s interest in this Lease or to
the Premises, and/or the fixtures, improvements and furnishings located thereon;
then, Tenant shall be in default hereunder.

 

Tenant’s Grace Periods. If (1) Tenant fails to pay Rent or Additional Rent
within five (5) days after notice from Landlord of delinquency or (2) Tenant
fails to cure any other default within ten (10) days after notice faith), then
Landlord shall have such remedies as are provided under this Lease and/or under
the laws of the State in which the Center is located.

 

Repeated Late Payment. Regardless of the number of times of Landlord’s prior
acceptance of late payments and/or late charges, (i) if Landlord notifies Tenant
twice in any 6-month period that Minimum Rent, Percentage Rent or any Additional
Rent has not been paid when due, then any other late payment within such 6-month
period shall automatically constitute a default hereunder without the necessity
of notice and (ii) the mere acceptance by Landlord of late payments in the past
shall not, regardless of any applicable laws to the contrary, thereafter be
deemed to waive Landlord’s right to strictly enforce this Lease, including
Tenant’s obligation to make payment of Rent on the exact day same is due,
against Tenant.

 

19



--------------------------------------------------------------------------------

Landlord’s Default. If Tenant asserts that Landlord has failed to meet any of
its obligations under this Lease, Tenant shall provide written notice (“Notice
of Default”) to Landlord specifying the alleged failure to perform, and Tenant
shall send by certified mail, return receipt requested, a copy of such Notice of
Default to any and all mortgage holders, provided that Tenant has been
previously advised of the addresses) of such mortgage holder(s). Landlord shall
have a thirty (30) day period after receipt of the Notice of Default in which to
commence curing any non-performance by Landlord, and Landlord shall have as much
time thereafter to complete such cure as is necessary so long as Landlord’s cure
efforts are diligent and continuous. if Landlord has not begun the cure within
thirty (30) days of receipt of the Notice of Default, or Landlord does not
thereafter diligently and continuously attempt to cure, then Landlord shall be
in default under this Lease. if Landlord is in default under this Lease, then
the mortgage holder(s) shall have an additional thirty (30) days, after receipt
of a second written notice from Tenant, within which to cure such default or, if
such default cannot be cured within that time, then such additional time as may
be necessary so long as their efforts are diligent and continuous.

 

LANDLORD’S REMEDIES FOR TENANT’S DEFAULT.

 

Landlord’s Options. If Tenant is in default of this Lease, Landlord may, at its
option, in addition to such other remedies as may be available under the law of
the State where the Center is located:

 

1. Terminate this Lease and Tenant’s right of possession; or

 

2. Terminate Tenant’s right to possession but not the Lease and/or proceed in
accordance with any and all provisions of paragraph B below.

 

Landlord’s Remedies. Landlord may without further notice reenter the Premises
either by force or otherwise and dispossess Tenant by summary proceedings or
otherwise, as well as the legal representatives) of Tenant and/or other
occupants) of the Premises, and remove their effects and hold the Premises as if
this Lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end; and/or at
Landlord’s option.

 

All Rent and all Additional Rent for the balance of the Term will, at the
election of Landlord, be accelerated and the present worth of same for the
balance of the Lease Term, net of amounts actually collected by Landlord, shall
become immediately due thereupon and be paid, together with all expenses of
every nature which Landlord may incur such as (by way of illustration and not
limitation) those for attorneys’ fees, brokerage, advertising, and refurbishing
the Premises in good order or preparing them

 

20



--------------------------------------------------------------------------------

for re-rental. For purposes of this clause (2), “present worth” shall be
computed by discounting such amount to present worth at a discount rate equal to
one percentage point above the discount rate then in effect at the Federal
Reserve Bank nearest to the location of the Center. If such termination shall
take place after the expiration of two or more Lease Years, then, for purposes
of computing the accelerated Rent, the Annual Percentage Rent payable with
respect to each Lease Year following termination (including the Lease Year in
which such termination shall take place) shall be conclusively presumed to be
equal to the average Annual Percentage Rent payable with respect to each
complete Lease Year preceding termination. If such termination shall take place
before the expiration of two Lease Years, then, for purposes of computing the
accelerated Rent, the Annual Percentage Rent payable with respect to each Lease
Year following termination (including the Lease Year in which such the unexpired
Term shall be conclusively presumed to be a sum equal to twenty-five percent
(25%) of the annual Minimum Rent due and payable during such unexpired Term;
and/or at Landlord’s option.

 

Landlord may re-let the Premises or any part thereof, either in the name of
Landlord or otherwise, for a term or terms which may at Landlord’s option be
less than or exceed the period which would otherwise have constituted the
balance of the Lease Term, and may grant concessions or free rent or charge a
higher rental than that reserved in this Lease; and/or at Landlord’s option,

 

Tenant or its legal representatives will also pay to Landlord as liquidated
damages any deficiency between the Rent and all Additional Rent hereby reserved
and/or agreed to be paid and the net amount, if any, of the rents collected on
account of the lease or leases of the Premises for each month of the period
which would otherwise have constituted the balance of the Lease Term.

 

If Landlord exercises the remedy above, and provided that Tenant has paid
Landlord the accelerated Rent as required by this paragraph, Landlord shall
remit to Tenant on a monthly basis until the Expiration Date any amounts
actually collected by Landlord as a result of a re-letting remaining after
subtracting therefrom all reasonable costs paid by Landlord to secure a
replacement tenant including reasonable marketing/leasing costs, fees and
commissions, and costs of preparing improvements and refurbishment to the
Premises for the replacement tenant. In no event shall the total amount paid to
Tenant pursuant to the preceding sentence exceed the accelerated Rent paid by
Tenant to Landlord. If this Lease is terminated pursuant to Section 23.5(A) (2)
Landlord may re-let the Premises or any part thereof, alone or together with
other

 

21



--------------------------------------------------------------------------------

premises, for such term or terms (which may be greater or less than the period
which otherwise would have constituted the balance of the Term) and on such
terms and conditions (which may include concessions or free rent and alterations
of the Premises) as Landlord, in its sole discretion, may determine, but
Landlord shall not be liable for nor shall Tenant’s obligations hereunder be
diminished by reason of, any failure by Landlord to re-let the Premises or any
failure by Landlord to collect any rent due upon such re-letting.

 

Waiver of Jury Trial. To the extent permitted by law, Tenant hereby waives: (a)
jury trial in any action or proceeding regarding a monetary default by Tenant
and/or Landlord’s right to possession of the Premises, and (b) in any action or
proceeding by Landlord for eviction where Landlord has also filed a separate
action for damages, Tenant waives the right to interpose any counterclaim in
such eviction action. Moreover, Tenant agrees that it shall not interpose or
maintain any counterclaim in such damages action unless it pays and continues to
pay all Rent, as and when due, into the registry of the court in which the
damages action is filed.

 

Waiver of Rights of Redemption. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed for any cause, or in the event of
Landlord obtaining possession of the Premises, by reason of the violation by
Tenant of any of the covenants or conditions of this Lease or otherwise.

 

BANKRUPTCY PROVISIONS

 

Event of Bankruptcy. If this Lease is assigned to any person or entity pursuant
to the provisions of the United States Bankruptcy Code, 11 U.S.C. Section 101 et
seq. (the “Bankruptcy Code”), any and all monies or other consideration payable
or otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord,
and shall not constitute the property of Tenant or of the estate of Tenant
within the meaning of the Bankruptcy Code. Any and all monies or other
considerations constituting Landlord’s property under this Section not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and
shall be promptly paid or delivered to Landlord. Any person or entity to which
this Lease is assigned pursuant to the provisions of the Bankruptcy Code shall
be deemed without further act or deed to have assumed all of the obligations
arising under this Lease on and after the date of such assignment.

 

22



--------------------------------------------------------------------------------

Additional Remedies. In addition to any rights or remedies hereinbefore or
hereinafter conferred upon Landlord under the terms of this Lease, the following
remedies and provisions shall specifically apply in the event Tenant is in
default of this Lease:

 

(1) In all events, any receiver or trustee in bankruptcy shall either expressly
assume or reject this Lease within sixty (60) days following the entry of an
“Order for Relief” or within such earlier time as may be provided by applicable
law.

 

(2) In the event of an assumption of this Lease- by a debtor or by a trustee,
such debtor or trustee shall within fifteen (15) days after such assumption (i)
cure any default or provide adequate assurance that defaults will be promptly
cured; (ii) compensate Landlord for actual pecuniary loss or provide adequate
assurance that compensation will be made for actual monetary loss, including,
but not limited to, all attorneys’ fees and costs incurred by Landlord resulting
from any such proceedings; and (iii) provide adequate assurance of future
performance.

 

(3) Where a default exists under this Lease, the trustee or debtor assuming this
Lease may not require Landlord to provide services or supplies incidental to
this Lease before its assumption by such trustee or debtor, unless Landlord is
compensated under the terms of this Lease for such services and supplies
provided before the assumption of such Lease.

 

(4) The debtor or trustee may only assign this Lease if (i) it is assumed and
the assignee agrees to be bound by this Lease, (ii) adequate assurance of future
performance by the assignee is provided, whether or not there has been a default
under this Lease, and (iii) the debtor or trustee has received Landlord’s prior
written consent pursuant to the provisions of this Lease. Any consideration paid
by any assignee in excess of the rental reserved in this Lease shall be the sole
property of, and paid to, Landlord.

 

(5) Landlord shall be entitled to the fair market value for the Premises and the
services provided by Landlord (but in no event less than the rental reserved in
this Lease) subsequent to the commencement of a bankruptcy event.

 

(6) Any security deposit given by Tenant to Landlord to secure the future
performance by Tenant of all or any of the terms and conditions of this Lease
shall be automatically transferred to Landlord upon the entry of an “Order of
Relief”.

 

23



--------------------------------------------------------------------------------

(7) The parties agree that Landlord is entitled to adequate assurance of future
performance of the terms and provisions of this Lease in the event of an
assignment under the provisions of the Bankruptcy Code. For purposes of any such
assumption or assignment of this Lease, the parties agree that the term
“adequate assurance” shall include, without limitation, at least the following:
(i) any proposed assignee must have, as demonstrated to Landlord’s satisfaction,
a net worth (as defined in accordance with generally accepted accounting
principles consistently applied) in an amount sufficient to assure that the
proposed assignee will have the resources to meet the financial responsibilities
under this Lease, including the payment of all Rent; the financial condition and
resources of Tenant are material inducements to Landlord entering into this
Lease; (ii) any proposed assignee must have engaged in the Use described in
Section 1.11 for at least five (5) years prior to any such proposed assignment,
the parties hereby acknowledging that in entering into this Lease, Landlord
considered extensively Tenant’s permitted use and determined that such permitted
business would add substantially to the tenant balance in the Center, and were
it not for Tenant’s agreement to operate only Tenant’s permitted business on the
Premises, Landlord would not have entered into this Lease, and that Landlord’s
operation of the Center will be materially impaired if a trustee in bankruptcy
or any assignee of this Lease operates any business other than Tenant’s
permitted business; (iii) any assumption of this Lease by a proposed assignee
shall not adversely affect Landlord’s relationship with any of the remaining
tenants in the Center taking into consideration any and all other “use” clauses
and/or “exclusivity” clauses which may then exist under their leases with
Landlord; and (iv) any proposed assignee must not be engaged in any business or
activity which it will conduct on the Premises and which will subject the
Premises to contamination by any Hazardous Materials.

 

LIMITATIONS OF LANDLORD’S LIABILITY

 

The term “Landlord” as used in this Lease, so far as covenants or obligations on
the part of the Landlord are concerned shall be limited to mean and include only
a ground lessee if the named Landlord herein is holding the premises under a
ground lease for so long as the named Landlord is the holder of such ground
lease interest or the owner or owners of the fee simple of the Premises; and in
the event of transfer or transfers of either the ground leasehold interest to
any other person or the transfer of title to the fee premises to any person, the
Landlord herein named (and in the case of subsequent transfers or conveyances
the then grantor or assignor), shall be automatically freed and relieved from
and after the date of such transfer or conveyance or assignment of all liability
as respects the performance of any covenant or obligation on the part of the

 

24



--------------------------------------------------------------------------------

Landlord contained in this Lease thereafter to be performed, it being the
intention of the parties that the covenants and obligations to be observed and
performed by the-Landlord shall be binding upon the Landlord only during and in
respect of its period of ownership of either a leasehold interest, or a fee
interest as the case may be. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that Tenant shall, subject to prior rights of any
mortgagee of the Center, look solely to the estate and property of Landlord in
the Center for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of any default or breach
by Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed and/or performed by Landlord, and no other assets of
Landlord or any principal of Landlord shall be subject to levy, execution or
other procedures for the satisfaction of Tenant’s remedies.

 

ACCESS BY LANDLORD

 

Landlord or Landlord’s agents shall have the right to enter the Premises at all
times to examine the same and to show them to prospective purchasers of the
building, and to make such repairs, alterations, improvements or additions as
Landlord may deem necessary or desirable, and Landlord shall be allowed to take
all material into and upon said premises that may be required therefor, without
the same constituting an eviction of Tenant in whole or in part and the Rent
reserved shall in no way abate while said repairs, alterations, improvements, or
additions are being made, by reason of loss or interruption of business of
Tenant, or otherwise. During the six (6) month period prior to the expiration of
the term of this Lease or any renewal term, Landlord may exhibit the Premises to
prospective tenants or purchasers, and place upon the premises the usual notices
“To Let” or “For Sale” which notices Tenant shall permit to remain thereon
without molestation. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, maintenance, or repair of the Premises or any part
thereof, except as otherwise herein specifically provided. Landlord to give
Tenant reasonable notice during business hours prior to any entry.

 

QUIET ENJOYMENT

 

Landlord’s Covenant. Upon payment by the Tenant of the rents and other charges
herein provided, and upon the observance and performance of all the covenants,
terms and conditions on Tenant’s part to be observed and performed, Tenant shall
peaceably and quietly hold and enjoy the Leased Premises for the term hereby
demised without

 

25



--------------------------------------------------------------------------------

hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through or under the Landlord, subject, nevertheless, to
the terms and conditions of this Lease.

 

MISCELLANEOUS

 

Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent herein stipulated to be paid shall be deemed to be other
than on account of the earliest stipulated rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy provided herein or by law.

 

Entire Agreement. This lease and the Exhibits attached hereto and forming a part
thereof as if fully set forth herein, constitute all covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the Leased Premises and the Building and there are no covenants, promises,
conditions or understandings, either oral or written, between them other than
are herein set forth. Neither Landlord nor Landlord’s agents have made nor shall
be bound to any representations with respect to the Leased Premises or the
Building except as herein expressly set forth, and all representations, either
oral or written, shall be deemed to be merged into this Lease Agreement. Except
as herein otherwise provided, no subsequent alteration change or addition to
this lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed by them.

 

Notices. (a)Any notice by Tenant to Landlord must be served by certified mail
return requested, addressed to Landlord at the address first hereinabove given
or at such other address as Landlord may designate by written notice. Tenant
shall also provide copies of any notice given to Landlord to such mortgagees,
agents or attorneys of Landlord as Landlord may direct.

 

(b) After commencement of the term hereof any notice by Landlord to Tenant shall
be served by certified mail, return receipt requested addressed to Tenant at the
Leased Premises or at such other address as Tenant shall designate by written
notice, or by delivery by Landlord to the Leased Premises or to such other
address.

 

26



--------------------------------------------------------------------------------

Landlord:

   Tenant:

Crestview Radiation Enterprises

   21st Century Oncology, Inc.

2234 Colonial Blvd

   2234 Colonial Blvd.

Fort Myers, FL 33907

   Fort Myers, FL 33907

 

(c) All notices given hereunder shall be in writing, and shall be effective and
deemed to have been given only upon receipt by the party to which notice is
being given, said receipt being deemed to have occurred upon hand delivery or
posting, or upon such date as the postal authorities shall show the notice to
have been delivered, refused, or undeliverable, as evidenced by the return
receipt. Notwithstanding any other provision hereof, Landlord shall also have
the right to give notice to Tenant in any other manner provided by law.

 

Successors. All rights and liabilities herein given to, or imposed upon,, the
respective parties hereto shall extend to and bind the several respective heirs,
legal representatives, and permitted successors and assigns of the said parties;
and if there shall be more than one person or party constituting the Tenant,
they shall be bound jointly and severally by the terms, covenants and agreements
herein. No rights, however, shall inure to the benefit of any assignee or Tenant
unless the assignment to such has been approved by Landlord in writing as
provided herein. Nothing contained in this Lease shall in any manner restrict
Landlord’s right to assign or encumber this Lease and, in the event Landlord
sells its interest in the Building and the purchaser assumes Landlord’s
obligations and covenant, Landlord shall thereupon be relieved of all further
obligations hereunder.

 

Captions and Section Numbers. The captions, section numbers, and article numbers
appearing in this Lease are inserted only as a matter of convenience and in no
way define, limit, construe, or describe the scope or intent of such sections or
articles of this Lease nor in any way affect this Lease.

 

Broker’s Commission. The Tenant represents and warrants to Landlord that it has
dealt with no real estate broker, agent, salesperson or finder in connection
with this Lease or the Leased Premises, other than CMA Marketing, Inc., and the
commission to said broker shall be borne by Landlord. Notwithstanding the
foregoing, Tenant agrees to indemnify, defend and save the Landlord harmless
from all liabilities arising from claims by any real estate broker or agent
claiming through Tenant. Such indemnity of Tenant shall include, without
limitation., all of attorneys, fees incurred in connection therewith.

 

27



--------------------------------------------------------------------------------

Partial Invalidity. If any term, covenant I or condition of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease the application of such
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and enforceable to
the fullest extent permitted by law.

 

Estoppel Certificate. Landlord and Tenant agree that each will, at any time and
from time to time, within ten (10) days following written notice by the other
party hereto specifying that it is given pursuant to this Section, execute,
acknowledge and deliver to the party who gave such notice, or its designate, a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect and stating the modifications), and the date to which the annual rent
and any other payments due hereunder from Tenant have been paid in advance, if
any, and stating whether or not there are defenses or offsets claimed by the
maker of the certificate and whether or not to the best of knowledge of the
signer of such certificate the other party is in default in performance of any
covenant agreement or condition contained in this Lease, and if so, Specifying
each such default of which the maker may have knowledge and if requested, such
financial information concerning Tenant and Tenant’s business operations (and
the Guarantor of this Lease, if this Lease be guaranteed) as may be reasonably
requested by any Mortgagee or prospective mortgagee or purchaser. The failure of
either party to execute, acknowledge and deliver to the other a statement in
accordance with the provisions of this Section within said ten (10) business day
period shall constitute an acknowledgment, by the party given such notice, which
may be relied on by any person holding or proposing to acquire an interest in
the Building or any party thereof or the Leased Premises or this Lease from or
through the other party, that this Lease is unmodified and in full force and
effect and that such rents have been duly and fully paid to an including the
respective due dates immediately preceding the date of such notice and shall
constitute, as to any person entitled as aforesaid to rely upon such statements,
waiver of any defaults which may exist prior to the date of such notice;
provided, however that nothing contained in the provision of this Section shall
constitute waiver by Landlord of any default in payment of rent or other charges
existing as of the date of such notice and, unless expressly consented to in
writing by Landlord, and Tenant shall still remain liable for the same.

 

28



--------------------------------------------------------------------------------

Liability of Landlord. Tenant shall look solely to the estate and property of
the Landlord in the Building for the collection of any judgment, or in
connection with any other judicial process, requiring the payment of money by
Landlord in the event of any default by Landlord with respect to any of the
terms, covenants and conditions of this Lease to be observed and performed by
Landlord, and no other property or estates of Landlord shall be subject to levy,
execution or other enforcement procedures for the satisfaction of Tenant’s
remedies and rights under this Lease. Both parties waive a jury trial if any
litigation arises.

 

Recordings. Tenant shall not record this Lease, or any memorandum or short form
thereof, without the written consent and joinder of Landlord.

 

Time of Essence. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

 

TENANT’S PROPERTY

 

Taxes on Leasehold. Tenant shall be responsible for and shall pay before
delinquency all municipal, county or state taxes assessed during the term of
this Lease against any leasehold interest or personal properly of any kind,
owned by or placed in, upon or about the Premises by the Tenant.

 

Personal Property. Landlord shall not be liable for any damage to property of
Tenant or of others located on the Premises, nor for the loss of or damage to
any property of Tenant or of others by theft or otherwise. Landlord shall not be
liable for any injury or damage to persons or property resulting from fire,
explosion, falling piaster, steam, gas, electricity, water, rain, or snow or
leaks from any part of the Premises or from the pipes, appliances or plumbing
works or from the roof, street or subsurface or from any other place or by
dampness or by any other cause of whatsoever nature. Landlord shall not be
liable for any such damage caused by other tenants or persons in the Premises,
occupants of adjacent property, of the Center, or the public, or caused by
operation in construction of any private, public or quasi-public work. All
property of Tenant kept or stored on the Premises shall be so kept or stored at
the sole risk of Tenant only.

 

Notice by Tenant. Tenant shall give immediate notice to Landlord in case of fire
or accidents in the Premises or in the building of which the Premises are a part
or of defects therein or in any fixtures or equipment.

 

29



--------------------------------------------------------------------------------

HOLDING OVER SUCCESSORS

 

Surrender of Premises. At the expiration of the tenancy hereby created, Tenant
shall surrender the Premises in the same condition as the Premises were in upon
the Commencement Date, reasonable wear and tear excepted, and damage by
unavoidable casualty excepted, and shall surrender all keys for the Premises to
Landlord at the place then fixed for the payment of rent and shall inform
Landlord of all combinations on locks, safes and vaults, if any, in the
Premises. Tenant shall remove all its trade fixtures before surrendering the
premises as aforesaid and shall repair any damage to the Premises caused
thereby. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the term of this Lease.

 

ATTORNEY FEES AND COSTS

 

Attorney Fees and Costs. In the event of a lawsuit or litigation concerning this
Lease or enforcement of this Lease the prevailing party shall be entitled to
reasonable attorney fees and costs. This will also cover appellant fees and
appellant costs.

 

VENUE

 

Venue. In the event of a lawsuit, litigation or interpretation of this Lease
Agreement parties shall be governed by the laws of the State of Florida.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal on 30 day
of January, 2003.

 

Signed, sealed and delivered

in the presence of:

    

 

/s/ Morris B. Fox

--------------------------------------------------------------------------------

   LANDLORD:

Signature

   CRESTVIEW RADIATION

 

MORRIS - B - FOX

--------------------------------------------------------------------------------

   ENTERPRISES, LLC

Print Name

  

/s/ Daniel E. Dosoretz

--------------------------------------------------------------------------------

     Daniel E. Dosoretz, Manager     

/s/ Howard M. Sheridan

--------------------------------------------------------------------------------

     Howard M. Sheridan, Manager



--------------------------------------------------------------------------------

/s/ Morris B. Fox

--------------------------------------------------------------------------------

   TENANT:

Signature

   21ST CENTURY ONCOLOGY, INC.,

 

MORRIS - B - FOX

--------------------------------------------------------------------------------

   a Florida corporation

Print Name

  

/s/ Daniel E. Dosoretz

--------------------------------------------------------------------------------

     Daniel E. Dosoretz, President



--------------------------------------------------------------------------------

EXHIBIT “A”

 

LOTS 1 AND 2, BLOCK 600, CRESCENT PARK, PHASE THREE, ACCORDING TO THE PLAT
THEREOF, RECORDED IN PLAT BOOK 20, PAGE 10, OF THE PUBLIC RECORDS OF OKALOOSA
COUNTY, FLORIDA.